United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2794
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Gerald McElroy,                          *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 9, 2001

                                   Filed: January 19, 2001
                                    ___________

Before WOLLMAN, Chief Judge, HANSEN, Circuit Judge, and JONES,1
      District Judge.
                             ___________

PER CURIAM.

       Gerald McElroy pled guilty in district court2 to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Prior to sentencing, the
district court determined, pursuant to our decision in United States v. Hascall, 76 F.3d
1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
      2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
902 (8th Cir. 1996), that McElroy’s previous conviction for burglary of a commercial
building constituted a crime of violence for the purposes of U.S.S.G. § 2K2.1.
Accordingly, the district court increased McElroy’s base offense level from 20 to 24
and sentenced McElroy to an 87 month term of imprisonment.

      McElroy urges us to reverse the district court, overrule Hascall, and hold that his
burglary conviction was not a crime of violence. As McElroy recognizes, however, we
are bound by Hascall, because “one panel is not at liberty to overrule a decision of
another panel.” United States v. Prior, 107 F.3d 654, 660 (8th Cir. 1997).

      Accordingly, the sentence is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-